Citation Nr: 1702079	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-39 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The Veteran had active military service in the United States Army from January 1951 to October 1952 and served in the Korean War. 

The matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss. The Veteran perfected an appeal of this denial.

The Veteran and his spouse testified via teleconference before the undersigned Veterans Law Judge in September 2016. A transcript of their testimony has been associated with the claims file.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss disability is etiologically related to in-service acoustic trauma he experienced while serving as an artillery mechanic in the United States Army.


CONCLUSION OF LAW

Service connection for bilateral hearing loss has been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  On this basis, any due process deficiency or failure to comply with the VCAA is non prejudicial as the Board grants the benefit sought.  

As an initial matter, the Board notes that the Veteran's service treatment records are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center (NPRC) facility and are therefore unavailable. A request for medical records resulted in response from the National Personnel Records Center, in September 2008, which confirmed the unavailability of the Veteran's records. Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In April 2013, the VA provided the Veteran with an audiology examination.  This examination revealed that the Veteran has a bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  With respect to an in-service event, VA has conceded inservice acoustic trauma, as evidence by the AOJ granting service connection for tinnitus.

With respect to a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the Veteran's bilateral hearing loss is etiologically related to service.  In the April 2013 VA examination report, the examiner indicated that an opinion would require speculation, but did provide an adequate reason for the failure to provide a non-speculative opinion.  In contrast, in VA treatment record, to include an August 2008 record, a clinician documented that the Veteran's hearing loss was related to service.

After this review of the evidence, the record clearly shows a current disability and the Veteran had in-service acoustic trauma.  The only non-speculative opinion evidence links this current disability to the Veteran's service.  Therefore, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


